
	

114 HR 5032 RH: To allow certain property in the town of Louisa, Virginia, to be used for purposes related to compliance with water quality standards, and for other purposes.
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 650
		114th CONGRESS
		2d Session
		H. R. 5032
		[Report No. 114–829]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Brat (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Natural Resources
		November 16, 2016 Additional sponsor: Mr. Wittman
			November 16, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To allow certain property in the town of Louisa, Virginia, to be used for purposes related to
			 compliance with water quality standards, and for other purposes.
	
	
 1.Exemption for water quality useSection 200305(f)(3) of title 54, United States Code, shall not apply to any portion of the land known as the ‘‘Community Park’’ located between Fredericksburg Avenue, Church Avenue, and northeast of School Street in the town of Louisa, Virginia, that is used for activities designed to improve compliance with water quality standards.
		
	
		November 16, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
